Case 0:17-cv-60533-JEM Document 204 Entered on FLSD Docket 06/05/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                       CASE NO.: 17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

          Defendant.
                                                    /

        AMERICAN AIRLINES, INC.’S NOTICE REGARDING PLAINTIFF’S STATUS
        REPORT REGARDING DATES FOR RESCHEDULED SANCTIONS HEARING

          On May 29, 2019, Plaintiff filed a Status Report Regarding Dates for Rescheduled

  Sanctions Hearing, ECF No. 196. That Status Report identified four proposed dates for the

  rescheduled hearing. American has since learned that Dr. Kay is not available on July 23, 2019—

  one of the proposed dates. American and the witnesses it intends to call remain available on any

  of the other proposed dates: August 20, 21, or 22, 2019.

                                                             Respectfully submitted,

                                                             By: /s/ Michael A. Holt

                                                             Michael A. Holt
                                                             mholt@fisherphillips.com
                                                             Florida Bar No.: 91156
                                                             FISHER & PHILLIPS LLP
                                                             450 East Las Olas Boulevard
                                                             Suite 800
                                                             Fort Lauderdale, Florida 33301
                                                             Telephone: (954) 847-4709

                                                             Mark W. Robertson (Pro Hac Vice)
                                                             mrobertson@omm.com
                                                             O’MELVENY & MYERS LLP
Case 0:17-cv-60533-JEM Document 204 Entered on FLSD Docket 06/05/2019 Page 2 of 3



                                               Time Square Tower, 7 Times Square
                                               New York, New York 10036
                                               Telephone: (212) 326-2000

                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        2
Case 0:17-cv-60533-JEM Document 204 Entered on FLSD Docket 06/05/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 5th day of June, 2019, the foregoing document was filed

  with the Clerk of the Court using the CM/ECF system and a true and correct copy was served on

  the counsel or parties of record listed below.

                                                       By: /s/ Michael A. Holt
                                                               MICHAEL A. HOLT


                                           SERVICE LIST

  William R. Amlong, Esq.                          Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                       mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                       FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                        450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                            Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                      Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301
  Telephone: (954) 462-1983                        Mark W. Robertson, Esq.
                                                   mrobertson@omm.com
  Noel C. Pace, Esq.                               (Pro Hac Vice)
  (Pro Hac Vice)                                   O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                        Times Square Tower 7 Times Square
  206 N.W. 91 Street                               New York, New York 10036
  El Portal, Florida 33150                         Telephone: (212) 326-2000
  Telephone: (305) 710-3713
                                                   Tristan Morales, Esq.
  (Service via CM/ECF)                             tmorales@omm.com
                                                   (Pro Hac Vice)
  Counsel for Plaintiff                            O’MELVENY & MYERS LLP
                                                   1625 Eye Street, Northwest
                                                   Washington, DC 20006
                                                   Telephone: (202) 383-5300

                                                   (Service via CM/ECF)

                                                   Counsel for American Airlines, Inc.




                                                   3
